Citation Nr: 0420673	
Decision Date: 07/29/04    Archive Date: 08/05/04

DOCKET NO.  02-12 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Initial rating for hearing loss, right ear.

2.  Initial rating for residuals of left axillary 
contracture, including scar.

3.  Initial rating for hepatitis B.

4.  Entitlement to service connection for hearing loss, left 
ear.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel

INTRODUCTION

Appellant had active military service in the United States 
Navy from June 1969 to March 1973, and in the active Air 
National Guard from December 1983 to January 2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Baltimore, 
Maryland, Regional Office (RO) that denied service connection 
for hearing loss of the left ear, and granted service 
connection at a noncompensable rating for hearing loss of the 
right ear, hepatitis B, and residuals of left axillary 
contracture, including scar.

As the disability ratings under review are initial ratings, 
the guidance of Fenderson v. West, 12 Vet. App. 119 (1999), 
is for application as explained below.

The issues of initial rating for hepatitis B, initial rating 
for left axillary contracture, and service connection for 
hearing loss of the left ear are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify you if further action is required on your part.


FINDINGS OF FACT

1.  Appellant has a current service-connected disability for 
sensorineural hearing loss of the right ear, rated as 
noncompensable.

2.  At the time of the initial rating, appellant had a Level 
I hearing loss in the right ear.


CONCLUSION OF LAW

Schedular criteria for an initial compensable rating for 
sensorineural hearing loss of the right ear have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, 4.85, Tables VI, VII, Diagnostic Code 
6100 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), was signed 
into law.  This liberalizing law is applicable to this 
appeal.  The Act and implementing regulations essentially 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim and also includes new 
notification provisions.  

In the recently decided case of Pelegrini v. Principi, (No. 
01-944, June 24, 2004), referred to as Pelegrini II, the 
United States Court of Appeals for Veterans Claims (Court) 
essentially held that VA must provide notice "upon receipt" 
and "when" mandate that notice precede an initial 
unfavorable AOJ (agency of original jurisdiction) decision on 
a service-connection claim.  For the reasons enumerated 
below, there is no indication that there is any prejudice to 
the veteran by the order of the events in this case.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Any error in the 
sequence of events is not shown to have any effect on the 
case, or to cause injury to the veteran.  As such, the Board 
concludes that any such error is harmless, and does not 
prohibit consideration of this matter on the merits.  See ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); 
Miles v. Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).  

In the present case, a substantially complete application for 
service connection for hearing loss, hepatitis B, and 
residuals of left axillary contracture was received in April 
2000.  The RO sent appellant a VCAA duty-to-assist letter in 
June 2001, and issued the Rating Decision currently under 
appeal in December 2001.  There has been no indication from 
the veteran that there is additional evidence to obtain, 
there is no additional notice that should be provided, and 
there has been a complete review of all the evidence without 
prejudice to the appellant.  

The Board finds that appellant was otherwise fully notified 
of the need to give VA any evidence pertaining to his claim.   
The original Rating Decision of December 2001, the Statement 
of the Case (SOC) in July 2002, and the Supplementary 
Statement of the Case (SSOC) in May 2003 all listed the 
evidence on file that had been considered in formulation of 
the decision.  Finally, the Board notes that appellant 
advised RO in writing in July 2002 that he has no further 
evidence to submit.

Factual Background

The appellant's service medical record from the United States 
Navy is on file.  The record shows that the veteran had no 
hearing disorder at the time of induction, and that he was 
discharged from the Navy with normal hearing.

Appellant's service medical record from the Air National 
Guard is on file.  Appellant was monitored by the Hearing 
Conservation Program while in service.  Periodic audiometric 
evaluations from January 1990 to November 1997 appear to show 
continued normal hearing in the left ear over time, but a 
slight progressive hearing loss in the right ear at high 
frequency (4000 Hz).  Appellant underwent an audiological 
examination in December 1999 immediately prior to his 
discharge; the evaluation was moderate bilateral hearing loss 
at high frequencies.  There is no separation physical 
examination on file from the Air National Guard.

Appellant underwent a VA audiological examination in March 
2000.  The pure tone thresholds, in decibels, were as 
follows:


HERTZ

500
1000
2000
3000
4000
AVG.
RIGHT
5
5
10
10
50
19
LEFT
10
10
5
25
30
18

Speech audiometry revealed speech recognition ability of 92 
percent in the left ear and 80-92 percent right ear.  The 
examiner noted appellant's history of in-service noise 
exposure and his in-service audiological examinations.  The 
examiner's impression was bilateral hearing within normal 
limits at 250-3000 Hz, dropping to mild-to-moderate high 
frequency sensorineural hearing loss (HFSNHL) in the right 
ear above 3 KHz.  Word recognition was excellent bilaterally.  

Appellant underwent another VA audiological examination in 
December 2001.  The examiner did not have the C-file for 
review.  Appellant complained of decreased hearing since his 
previous VA examination.   The pure tone thresholds, in 
decibels, were as follows:


HERTZ

500
1000
2000
3000
4000
AVG.
RIGHT
10
5
15
5
55
20

5
5
15
20
30
18

Speech audiometry revealed speech recognition ability of 96 
percent in both ear.  The diagnosis was moderate SNHL right 
ear and normal hearing left ear, with normal word recognition 
bilaterally.

The appellant's service representative submitted an 
Appellant's Brief in June 2004.  The Brief asserts that the 
December 2001 audiological examination was invalid for rating 
purposes because the examiner did not have access to the C-
file. 

Analysis

At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found-a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  Since this is an appeal of 
the initial disability rating, the Board has considered the 
entire service and post-service period.

Disability ratings are determined by the Diagnostic Codes in 
the Rating Schedule located in 38 C.F.R. Part 4 (2003).  
Schedular rating itself is recognition that the claimant's 
industrial capacity is impaired to some degree.  Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993).  The VA schedule of 
ratings applies unless there are exceptional or unusual 
factors that would render application of the schedule 
impractical.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

Symptoms listed in the rating criteria are simply examples of 
the type and degree of the symptoms, or their effects, that 
would justify a particular rating; analysis should not be 
limited solely to whether the claimant exhibited the symptoms 
listed in the rating scheme.  Mauerhan v. Principi, 16 Vet. 
App. 436, 442 (2002).

The assignment of a particular diagnostic code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  In reviewing the claim for a 
higher rating, VA must consider which diagnostic code or 
codes are most appropriate for application in the veteran's 
case and provide an explanation for the conclusion.  See 
Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  Where a 
particular disability for which the veteran has been service-
connected is not listed, it may be rated by analogy to a 
closely related disease in which not only the functions 
affected, but also the anatomical area and symptomatology are 
closely analogous.  38 C.F.R. §§ 4.20, 4.27 (2003); 
Lendenmann v. Principi, 3 Vet. App. 345, 349-50 (1992); 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  

In this case, appellant's service-connected sensorineural 
hearing loss (SNHL) of the right ear falls squarely under 
Diagnostic Code 6100 (hearing impairment) and no other code 
would be more appropriate.

Evaluation for hearing impairment must be conducted by a 
state-licensed audiologist and must include a controlled 
speech discrimination test (Maryland CNC) and a puretone 
audiometric test.  38 C.F.R. § 4.85(a) (2003).  Hearing 
impairment is determined by averaging the hearing impairment 
at each of the four designated frequencies (1000, 2000, 3000, 
and 4000 Hertz).  This results in a Puretone Threshold 
Average for each ear.  The Puretone Threshold Average is 
charted, in conjunction with the Speech Discrimination 
Percentage for that ear, in Table VI of 38 C.F.R. § 4.85 
(2003).  This results in a score, expressed as a Roman 
numeral, for each ear.  The Roman numeral scores for both 
ears are than charted in Table VII of 38 C.F.R. § 4.85 
(2003), and the intersection of the scores provides the 
percentage of disability.  

Table VI
NUMERIC DESIGNATION OF HEARING IMPAIRMENT BASED ON PURETONE 
THRESHOLD AVERAGE AND SPEECH DISCRIMINATION.

% of 
discri
m- 
inatio
n
Puretone Threshold Average

0-41
42-49
50-57
58-65
66-73
74-81
82-89
90-97
98+
92-100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 
76-82
III
III
IV
IV
IV
V
V
V
V 
68-74
IV
IV
V
V
VI
VI
VII
VII
VII 
60-66
V
V
VI
VI
VII
VII
VIII
VIII
VIII 
52-58
VI
VI
VII
VII
VIII
VIII
VIII
VIII
IX 
44-50
VII
VII
VIII
VIII
VIII
IX
IX
IX
X 
36-42
VIII
VIII
VIII
IX
IX
IX
X
X
X 
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI 





Table VII
Percentage evaluation for hearing impairment
(Diagnostic Code 6100)

Poorer Ear
Better  
Ear











XI
100










X
90
80









IX
80
70
60








VIII
70
60
50
50







VII
60
60
50
40
40






VI
50
50
40
40
30
30





V
40
40
40
30
30
20
20




IV
30
30
30
20
20
20
10
10



III
20
20
20
20
20
10
10
10
0


II
10
10
10
10
10
10
10
0
0
0

I
10
10
0
0
0
0
0
0
0
0
0 

XI
X
IX
VIII
VII
VI
V
IV
III
II
I

Evaluations of defective hearing are derived by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1993).  
The Board has accordingly applied the determination of the 
December 2001 VA examination to the rating schedule, since it 
is contemporaneous to the initial evaluation.

Applying the determinations of the December 2001 examination 
to Table VI, appellant had a Level I hearing loss in the 
right ear.  Appellant's left ear is also in the Level I 
range, i.e., normal to very small hearing loss.  When the 
bilateral Level I hearing losses are charted in Table VII, 
the result is a 0 percent compensability rating.  The Board 
accordingly finds that appellant is not entitled to an 
initial compensable rating for hearing loss in the right ear; 
the result is the same whether or not the left ear is 
service-connected.  

Appellant's service representative has argued that the 
December 2001 audiological examination is invalid for rating 
purposes because the examiner did not have the C-file 
available.  While it is generally true that an examiner must 
have the entire record available for review, evaluation for 
hearing loss is a mechanical application of contemporaneous 
symptoms to the criteria of the rating schedule, and there is 
no reason to believe that review of the C-file would affect 
the audiologist's findings. Strict adherence to the 
requirements of the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result of a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefits flowing to the claimant.  Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991).  Remands that would 
only result in imposing additional burdens on VA, with no 
benefit flowing to the claimant, are to be avoided.  Sabonis 
v. Brown, 6 Vet. App. 436, 430 (1994).   The Board therefore 
finds that the December 2001 VA audiological examination is 
valid for rating purposes. 

In exceptional cases, where the evaluations provided by the 
rating schedule are found to be inadequate, an extraschedular 
evaluation may be assigned commensurate with the veteran's 
average earning impairment due to the service-connected 
disorder.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  
The criteria for extraschedular evaluation are that there is 
a marked interference with employment, or frequent periods of 
hospitalization, rendering impractical the application of the 
regular rating schedule.  38 C.F.R. § 3.321(b) (2003); 
Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  In this case, 
there is no evidence that appellant's hearing loss caused a 
marked interference with employment, and there is no evidence 
that appellant undergoes frequent periods of hospitalization 
due to his hearing loss.  Extraschedular rating is therefore 
not appropriate in this case.

In reaching these conclusions, the Board has given due 
consideration to 38 C.F.R. § 4.7 (2003) and the doctrine of 
reasonable doubt.  The evidence of record shows that the 
manifestations of appellant's service-connected disability 
more closely approximate the criteria supporting the current 
noncompensable rating.  For this reason, the doctrine of 
reasonable doubt is not for application and a compensable 
rating is not warranted.


ORDER

Initial compensable rating for sensorineural hearing loss of 
the right ear is denied.


REMAND

Appellant submitted a general Notice of Disagreement in 
January 2002 broadly disagreeing with the April 2000 Rating 
Decision.  The Board is required to liberally construe the 
NOD to be a disagreement with all four decisions in the 
Rating Decision: denial of service connection for hearing 
loss in the left ear, noncompensable rating for hepatitis B, 
noncompensable rating for hearing loss in the right ear, and 
noncompensable rating for residuals of left axillary 
contracture, including scar.  

Appellant's service representative forwarded appellant's NOD 
with a cover letter in which the service representative 
limits the appeal to two issues: noncompensable evaluation 
for hearing loss right ear and residuals of left axillary 
contracture.  RO's subsequent Statement of the Case (SOC) and 
Supplemental Statement of the Case (SSOC) were limited to 
these two issues; i.e., the SOC and SSOC do not mention the 
issues of service connection for left ear hearing loss and 
initial evaluation for hepatitis B.  However, it is not clear 
that appellant meant to omit these two issues from his 
appeal, particularly since appellant's VA Form 9 mentions 
loss of hearing in both ears.

In order to comply with due process requirements, a remand is 
in order for the RO to prepare an SOC on the issues of 
service connection for left ear hearing loss and initial 
rating for hepatitis B.  Manlincon v. West, 12 Vet. App. 238 
(1999); Godfrey v. Brown, 7 Vet. App. 398 (1995); Archbold v. 
Brown, 9 Vet. App. 124 (1996).   Thereafter, RO should return 
the claims to the Board only if appellant perfects his appeal 
in a timely manner.  See Smallwood v. Brown,  10 Vet. App. 
93, 97 (1997); see also In re Fee Agreement of Cox, 10 Vet. 
App. 361, 374 (1997) (holding that if the claims file does 
not contain a notice of disagreement, a statement of the 
case, and a substantive appeal the Board is not required, and 
in fact has no authority, to decide the claim).

In another due process matter, the file contains a September 
2003 physical examination conducted at the VA Medical Center.  
This examination is relevant to the issue of initial rating 
for left axillary contracture, so RO must issue an SSOC 
addressing this new evidence before the Board can adjudicate 
the appeal.

In view of the foregoing, the case is REMANDED to the RO for 
the following actions:

1.  The RO must review the claims 
folder and ensure that all VCAA notice 
obligations in regard to appellant's 
claim have been satisfied in accordance 
with 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002), 38 C.F.R. § 3.159 
(2003), and any other legal precedent.  
See also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Appellant should 
be advised to "give us all you've got" 
in regard to his claim.  If it is 
indicated that there is additional 
evidence to be obtained, the parties 
responsible should undertake to obtain 
that evidence.  To the extent that 
appellant's assistance is needed in 
obtaining or identifying pertinent 
records, that assistance should be 
requested.

2.  After completing any necessary 
development in addition to that listed 
above, the RO should re-adjudicate 
appellant's claim for service 
connection of a left ear hearing loss, 
initial rating for hepatitis B, and 
initial rating for residuals of left 
axillary contracture.

3.  To the extent that the benefits 
sought are not granted, appellant and 
his service representative should be 
issued a new Supplemental Statement of 
the Case (SSOC) on each issue, 
including all evidence of record, and 
afforded a reasonable opportunity to 
respond thereto

The case should then be returned to the Board for further 
appellate consideration.  No action is required of the 
appellant until he is notified.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
requested development.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



